DETAILED ACTION
	This Office Action is in responsive to Applicants’ Amendments filed on 8/24/2021. Claims 1-7, 9-18 and 20-22 are pending for examination. Claims 1, 15 and 20 are independent Claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 9-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bental et al. (US 2014/0033120 hereinafter Bental) in view of Bhide et al. (U.S. 10305758 hereinafter Bhide).
	As Claim 1, Bental teaches a system comprising: 
	at least one memory (Bental (¶0095 line 17-20, fig. 8 item 812, fig. 1 item 110), memory) configured to store a configuration management database (CMDB) (Bental (¶0095 line 17-20, fig. 8 item 812, fig. 1 item 110), memory 110 stores plurality of queries for later use), wherein the CMDB is configured to store configuration item (CI) data (Bental (¶0055 line 6-10, fig. 7a item 702, ¶0095 line 17-20, ¶0031 line 2-8), query parameter selections (configuration item) are received in the input region 702 of figure 7a for a network (DOT and IATA data source). The query is saved to memory); and
	at least one processor (Bental (¶0030 line 6, fig. 1 item 104), processor 104) configured to execute stored instructions to causes the system to:
	receive the CI data for CIs of the managed IT network and store the CI data in the CMDB (Bental (¶0055 line 6-10, fig. 7a item 702, ¶0095 line 17-20), query parameter selections (configuration item) are received in the input region 702 of figure 7a. The query is saved to memory);
	a database containing analytics data associated with the managed network, the analytics data defining indicators or metrics (Bental (¶0031 line 1-14, data contain analytics data such as sales, costs, expense records …); and 
present a graphical user interface (GUI) comprising a widget creation window configured to create, in response to user inputs, an analytics widget having data visualization of the KPI information (Bental (¶0083 line 1-6, fig. 7a item 704, ¶0084, fig. 7a item 772, ¶0087 line 9-13, fig. 7d item 775), section 772 in area 704 allows user inputs for create a graph (an analytics widget) visualizing the data. Data is configured to display information in real-time (all, single date, single month, single quarter …)), 
wherein a first section of the widget creation window includes a plurality of buttons coupled with one another to define a guided widget creation workflow (Bental (¶0084 line 4-7, fig. 7a item 774,776,778,780), plurality of button (tabs 774, 775, 778 and 780) allow user to access corresponding data.), and wherein each button of the plurality of buttons is configured to cause a respective set of attribute input fields to be displayed in response to a selection input  (Bental (¶0085 line 1-2, fig. 7b, ¶0086 line 1-2, fig. 7c), selecting the dropdown selection box 774a causes a list of fields to be displayed. User selects fields to be included in the graphical visualization), the respective set of attribute input fields being configured to receive the user inputs to specify attributes associated with the the KPI information (Bental (¶0085 line 1-2, fig. 7b, ¶0086 line 1-2, fig. 7c,), Selecting field tap 774 in order to access the list of fields. User can further interacts with the fields in order to select the fields in the graphical visualization); and  
wherein a second section of the widget creation window is configured to present the visualization (Bental (¶0083, fig. 7a item 790, ¶0090), graphical chart reflects the user’s configuration and data selection. Area 790 displays the visualization 790a of the data query)
Bental may not explicitly disclose while Bhide teaches:
for CIs of a managed information technology (IT) network (Bhide (col. 323 line 18-31, fig. 58, fig. 59), CIs such as value input into the fields of figure 58 and 59)
determine key performance indicator (KPI) information for the managed IT network based on the CI data stored in the CMDB (Bhide (col. 323 line 21-28, fig. 59), KPI information is displayed based on the CI data inputted); and
real-time KPI (Bhide (col. 367 line 1-7), visualization display information in re3al-time)
an analytic widget having a visualization of the real-time KPI information (Bhide (col. 367 line 1-4), visualization display information in real-time),
of the real-time KPI information in response to the user inputs received via the guided widget creation workflow (Bhide (col. 321 line 47-51, fig. 56), figure 56 displays visual interface 5300 for KPI visualization).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify visualization of KPI information of Bental instead be a visualization of real-time KPI taught by Bhide, with a reasonable expectation of success. The motivation for replacing the visualization of KPI information of Bental with the visualization of real-time KPI taught by Bhide would be to “enable end-users to monitor services from a top-

As Claim 9, besides Claim 1, Bental in view of Bhide teaches wherein the GUI includes an action menu, wherein the action menu includes a reports category configured to open the widget creation window in response to one or more selection inputs (Bental (¶0085 line 1-2, fig. 7b, ¶0086 line 1-2, fig. 7c,), Selecting field tap 774 in order to access the list of fields. User can further interacts with the fields in order to select the fields in the graphical visualization).  

As Claim 10, besides Claim 1, Bental in view of Bhide teaches wherein the GUI is displayed in a browser window using a browser application run on the computing device that is communicatively coupled to the system (Bental (¶0084, fig. 7a item 772, ¶0031 line 2-4), section 772 is displayed on the GUI. GUI is a browser because it displays information. The browser accesses data from remote resources).  

As Claim 11, besides Claim 1, Bental in view of Bhide teaches wherein the set of attribute input fields include any one or a combination of freeform text fields, drop-down lists, search-based entry fields, or checkboxes (Bental (¶0093, fig. 7a item 772, ¶0085 line 14-20, fig. 7b), drop down selection box 776a is presented as a result of user interaction with legend tab 776.).  

As Claim 12, besides Claim 1, Bental in view of Bhide teaches wherein at least one of the buttons of the plurality of buttons has a respective set of attribute input fields configured to adjust styling of the visualization (Bental (¶0090 line 9-10, fig. 7f item 784, ¶0091 line 9-12, fig. 7g), user selects drop down 784 for selecting a type of data visualization (chart type).).  

As Claim 13, besides Claim 1, Bental in view of Bhide teaches wherein at least one of the buttons of the plurality of buttons has a respective set of attribute input fields configured to adjust grouping of the real-time KPI information used for the visualization (Bhide (¶0091), user can adjust the grouping by selecting different facilities).  

As Claim 14, besides Claim 1, Bental in view of Bhide teaches wherein the guided widget creation workflow is configured to present the real-time KPI information used for the visualization in the second section of the GUI in response to a selection of a data source using a button of the plurality of buttons and its respective set of attribute input fields (Bental (¶0093, fig. 7a item 772, ¶0085 line 14-20, fig. 7b), panel section 772 displays a widget creation process for creating report from the database. Selecting field tap 774 in order to access the categorical field (analytic data) and indicators or metrics (data field).), and to replace the visualization with a second visualization of the real-time KPI information in response to a chart type selection using another button of the plurality of buttons and its respective set of attribute fields (Bental (¶0090 line 9-10, fig. 7f item 784, ¶0091 line 9-12, fig. 7g), user selects drop down 784 for selecting a type of data visualization (chart type).).  

As Claim 15, Claim 15 is similar to Claim 1 and is rejected for the same reasons.
As Claim 20, Claim 20 is similar to Claims 1 and is rejected for the same reasons.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bental in view of Bhide in further view of Dumler et al. (U.S. 7,509,238 hereinafter Dumler) .
As Claim 2, besides Claim 1, Bental in view of Bhide may not explicitly disclose button arranged in horizontal row with arrow indicators while Dumler teaches:
wherein the plurality of buttons are rendered adjacent one another in a horizontal row, and are separated by arrows to encourage selection inputs to be made sequentially along the horizontal row (Dumler (col. 7 line 5-15), buttons are arranged adjacent to each other with arrow separator.).  
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Bental in view of Bhide’s button with Dumler’s button in order to provide a novel computer program interface and methodology to collect, analyze, and respond to measurement data (Dumler (col. 1 line 61-63)).

Claim 3-7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bental in view of Bhide in further view of Rider et al. (U.S. 2017/0139724 hereinafter Rider) .
	As Claim 3, besides Claim 1, Bental in view of Bhide may not explicitly disclose display next step based on a threshold completion of current step while Rider teaches:
wherein the plurality of buttons comprise a first button and a second button, wherein the second button is not selectable until a threshold set of attributes are received via the respective set of attribute input fields associated with the first button (Rider (¶0031), when current step satisfies the threshold, the next step is made available for selection.).


As Claim 4, besides Claim 3, Bental in view of Bhide in further view of Rider teaches wherein the respective set of attribute input fields associated with the first button specify a data source or a data source type, or both, of the real-time KPI information used for the visualization (Bental (¶0093, fig. 7a item 772, ¶0085 line 14-20, fig. 7b), panel section 772 displays a widget creation process for creating report from the database. Selecting field tap 774 in order to access the categorical field (analytic data or source type) and indicators or metrics (data field).).  

As Claim 5, besides Claim 3, Bental in view of Bhide in further view of Rider teaches wherein at least one attribute field of the respective set of attribute input fields associated with the first button comprises a drop-down menu configured to present a list of selectable data source types of the real-time KPI information used for the visualization in response to user input (Bental (¶0093, fig. 7a item 772, ¶0085 line 14-20, fig. 7b), drop down selection box 776a is presented as a result of user interaction with legend tab 776. 776 is an example under section 772. 774 is another tab that allow user to select fields.).  

As Claim 6, besides Claim 5, Bental in view of Bhide in further view of Rider teaches wherein the respective set of attribute input fields associated with the first button comprises a second drop-down menu configured to present a list of selectable tables of the CMDB from which the real-time KPI information used for the visualization is retrieved, wherein the guided widget creation workflow is configured to causes the first section of the GUI to display the second drop-down menu in response to user input of a data source type of the real-time KPI information from the list of selectable data source types of the real-time KPI information (Bental (¶0093, fig. 7a item 772, ¶0085 line 14-20, fig. 7b), panel section 772 displays a widget creation process for creating report from the database. Selecting field tap 774 in order to access second dropdown menu “data” for selecting table (fields). The “data” fields reflects the selection of “categorical fields”).  

As Claim 7, besides Claim 3, Bental in view of Bhide in further view of Rider teaches wherein the respective set of attribute input fields associated with the second button specify a chart type of the visualization (Bental (¶0090 line 9-10, fig. 7f item 784, ¶0091 line 9-12, fig. 7g), user selects drop down 784 for selecting  a type of data visualization (chart type).).  

As Claim 16, besides Claim 15, Bental in view of Bhide may not explicitly disclose display next step based on a threshold completion of current step while Rider teaches:
wherein the plurality of buttons comprise a first button and a second button, wherein the second button is not selectable until a threshold set of attributes are received via the respective set of attribute input fields associated with the first button (Rider (¶0031), when current step satisfies the threshold, the next step is made available for selection.).  
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Bental in view of Bhide’s step with Rider’s step in order 

As Claim 17, besides Claim 16, Bental in view of Bhide in further view of Rider teaches wherein the respective set of attribute input fields associated with the first button specify a data source or a data source type, or both, of the real-time KPI information used for the visualization (Bental (¶0093, fig. 7a item 772, ¶0085 line 14-20, fig. 7b), panel section 772 displays a widget creation process for creating report from the database. Selecting field tap 774 in order to access the categorical field (analytic data or source type) and indicators or metrics (data field).), and wherein at least one attribute field of the respective set of attribute input fields associated with the first button comprises a drop-down menu configured to present a list of selectable data source types of the real-time KPI information in response to a selection input (Bental (¶0093, fig. 7a item 772, ¶0085 line 14-20, fig. 7b), panel section 772 displays a widget creation process for creating report from the database. Selecting field tap 774 in order to access the categorical field (analytic data or source type) and indicators or metrics (data field).).  

As Claim 18, besides Claim 17, Bental in view of Bhide in further view of Rider teaches wherein the guided widget creation comprises causing the first section of the widget creation window to display a second drop-down menu drop-down menu in response to user input of a data source type, wherein the second drop-down menu configured to present a list of selectable tables of the CMDB from which the real-time KPI information of the visualization is retrieved (Bental (¶0093, fig. 7a item 772, ¶0085 line 14-20, fig. 7b), panel section 772 displays a widget creation process for creating report from the database. Selecting field tap 774 in order to access . 

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bental in view of Bhide in further view of Fraenkel et al. (U.S. 2003/0065986 hereinafter Fraenkel).
As Claim 21, besides Claim 1, Bental in view of Bhide may not explicitly disclose while Fraenkel teaches
wherein the CIs of the managed network comprise IT hardware resources of the managed IT network (Fraenkel (¶0089 line 1-6, fig. 5 item 46), select computer screen), CIs is the computer hardwares to be selected from among managed IT or host computers for use).
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Bental in view of Bhide’s CIs with Fraenekl’s CIs in order to allow user to “flexibly select the computers to be used for monitoring purposes, and to use actual end-user computers for monitoring, greatly facilitates the task of detecting problems associated with the attributes of typical end users” (Fraenkel (¶0012 line 18-21)).

As Claim 21, besides Claim 1, Bental in view of Bhide may not explicitly disclose while Fraenkel teaches wherein the list of selectable data source types comprises different types of data structures of the real-time KPI information used to generate the visualization (Fraenkel (¶0108 line 1-7, fig. 13-15, item 87), user select “report parameters” for displaying KPI information. The Attributes are time, location and organization.)

.
Response to Amendment
Rejections under 35 U.S.C. §103:
	As Claim 1, 15 and 20, Applicants argue that Bental does not disclose CI data because the specification disclose “CIs may include hardware resources … software resources … virtual resources …” (last paragraph of page 10 in the remarks).

    PNG
    media_image1.png
    169
    595
    media_image1.png
    Greyscale

	Applicants’ arguments are not persuasive because the specification does not have a definition for configuration information. The “may include” relationship does not provide all possible examples for the configuration information’s. Examiner appreciates Applicants’ reminder for “BRI in light of the specification”. However, the current specification does not provide a definition. A plain meaning of the term is used. On the other hand, Applicants are advised to bring those limitation(s) from the specification into the Claims so that the Claims overcome cited pior arts. For the purpose of examination, configuration items are information for configuring a query as in Bental (Bental (¶0055 line 6-10, fig. 7a item 702, ¶0095 line 17-20) 

As Claim 1, 15 and 20, Applicants argue that Examiner interpretation of configuration information is well beyond what one of ordinary skill in the art would consider a reasonable interpretation (second paragraph of page 12 in the remarks).

    PNG
    media_image2.png
    147
    591
    media_image2.png
    Greyscale

	Applicants’ arguments are not persuasive because the “may include” relationship does not provide all possible examples for the configuration information’s. Examiner appreciates Applicants’ reminder for “BRI in light of the specification”. However, the current specification does not provide a definition. A plain meaning of the term is used. On the other hand, Applicants are advised to bring those limitation(s) from the specification into the Claims so that the Claims overcome cited pior arts.

As Claim 1, 15 and 20, Applicants argue that Examiner interpretation of “manage IT network” is not reasonable (last paragraph of page 12 in the remarks).

    PNG
    media_image3.png
    87
    587
    media_image3.png
    Greyscale

	Applicants’ arguments are not persuasive because Bental (¶0031 line 6-7, US Department of Transportation (DOT) data sources, International Air Transport Association (IATA) data sources) teaches IT systems (data sources) managed by the government or private entities.

As Claim 1, 15 and 20, Applicants argue that Examiner interpretation of “CMDB” is not reasonable because it is a well-known term and should not be construed as a memory (first paragraph of page 13 in the remarks).

    PNG
    media_image4.png
    111
    574
    media_image4.png
    Greyscale

	Applicants’ arguments are not persuasive because “DB” in “CMBD” stands for database. Database is construed as storing device or memory that allows user to store and retrieve information. (Bental (¶0095 line 17-20, fig. 8 item 812, fig. 1 item 110) teaches memory 110 stores plurality of queries for later use).

As Claim 1, 15 and 20, Applicants argue that Bhide cannot be combined with Bental because it make Bental unsuable for its intended purposes of aggregating and displaying airline related data (last paragraph of page 14 in the remarks).

    PNG
    media_image5.png
    138
    577
    media_image5.png
    Greyscale

	Applicants’ arguments are not persuasive because Bental is not exclusive for airline data. In fact, Bental (¶0148) encourages “alterations and modifications” to the described examples/embodiments.

As Claim 5, Applicants argue that Bental does not teaches a drop-down menu (first paragraph of page 16 in the remarks).

    PNG
    media_image6.png
    388
    579
    media_image6.png
    Greyscale

.  

	As Claim 21 and 22, Applicants repeat arguments above. Therefore, Applicants’ arguments are not persuasive for the same reasons. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2142